Exhibit 10.1

 

PATHMARK STORES, INC.

 

June 8, 2006

Restricted Stock Unit Grant Notice

Dear :

Pathmark Stores, Inc. (the “Company”), pursuant to the Company's Amended and
Restated 2000 Non-Employee Directors Equity Plan (the “Plan”), hereby grants to
Participant a Restricted Stock Unit representing the number of shares of Common
Stock set forth below. This Restricted Stock Unit is subject to all of the terms
and conditions as set forth herein, in the Plan and in the attached Terms and
Conditions. The attached Terms and Conditions, together with this Grant Notice,
form the Award Agreement.

 

Participant:

 

 

Date of Award:

 

 

 

Number of Shares of Common Stock Subject to Restricted Stock Unit:

 

 

 

Vesting Schedule:

Subject to the other terms and conditions of the Plan and the Award Agreement,
the Restricted Stock Unit will vest as to the number of shares of Common Stock
on the dates indicated below; provided that the Participant continues to serve
as a member of the Board on each such date:

 

(1)

An initial 33% of the shares of Common Stock subject to the Restricted Stock
Unit on the first anniversary of the Date of Award (or, if earlier, the date of
the annual meeting of the Company’s stockholders that occurs in the first
calendar year following the Date of the Award);

 

(2)

An additional 33% of the shares of Common Stock on the second anniversary of the
Date of Award (or, if earlier, the date of the annual meeting of the Company’s
stockholders that occurs in the second calendar year following the Date of the
Award); and

 

(3)

The remaining unvested shares of Common Stock on the third anniversary of the
Date of Award (or, if earlier, the date of the annual meeting of the Company’s
stockholders that occurs in the third calendar year following the Date of the
Award).

 

 



 

 

Please indicate your acceptance of the foregoing by signing and dating where
indicated below.

Sincerely,

Marc A. Strassler

Senior Vice President,

Secretary and General Counsel

Accepted and Agreed:

                                                               

 

                                                               

Date

 

2

 



 

 



PATHMARK STORES, INC. AMENDED AND RESTATED

2000 NON-EMPLOYEE DIRECTORS EQUITY PLAN

RESTRICTED STOCK UNIT TERMS AND CONDITIONS

Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and these
Terms and Conditions, Pathmark Stores, Inc. (the ”Company”) has granted you, as
of the “Date of Award” set forth in the Grant Notice, a Restricted Stock Unit
under its Amended and Restated 2000 Non-Employee Directors Equity Plan
(the ”Plan”) representing the number of shares of the Company's Common Stock
indicated in the Grant Notice.

The Grant Notice and these Terms and Conditions form the Award Agreement and all
references to the Award Agreement shall be considered to include the Grant
Notice and these Terms and Conditions. Defined terms not explicitly defined in
the Award Agreement but defined in the Plan shall have the same definitions as
in the Plan. As used in the Award Agreement, the terms “you” and “your” refer to
the Participant identified in the Grant Notice.

The details of your Restricted Stock Unit are as follows:

1.            VESTING; ACCELERATED VESTING. Subject to the other terms and
conditions of the Plan and the Award Agreement, your Restricted Stock Unit will
vest as provided in the Grant Notice. Upon the termination of your service on
the Board, the unvested portion of any outstanding Restricted Stock Unit held by
you shall lapse and become void. Notwithstanding the preceding two sentences,
your Restricted Stock Unit will be fully vested upon the earlier to occur of
(a) termination of your service on the Board by reason of death or Permanent
Disability or (b) a Change in Control.

2.            SECURITIES LAW COMPLIANCE. Notwithstanding anything to the
contrary contained herein, the shares of Common Stock issuable upon vesting of
your Restricted Stock Unit may not be issued unless such shares are then
registered under the United States Securities Act of 1933, as amended (the
“Securities Act”) or, if such shares are not then so registered, the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. The issuance of such shares must also comply with other
applicable laws and regulations governing your Restricted Stock Unit, and such
shares may not be issued if the Company determines that the issuance would not
be in material compliance with such laws and regulations.

3.            TRANSFERABILITY. Your Restricted Stock Unit is not transferable,
except by will or by the laws of descent and distribution or pursuant to a
domestic relations order; provided, however, that the Committee may, in its
discretion and subject to such terms and conditions as it shall specify, permit
the transfer thereof for no consideration to your family members or to one or
more trusts or partnerships established in whole or in part for the benefit of
one or more of such family members (collectively, “Permitted Transferees”). If
the Restricted Stock Unit is transferred to a Permitted Transferee, it shall be
further transferable only by will or the laws of descent and distribution or,
for no consideration, to another Permitted Transferee.

Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall be entitled to receive the shares issuable pursuant
to your Restricted Stock Unit.

 

3

 



 

 

4.            RESTRICTED STOCK UNIT NOT A SERVICE CONTRACT. Your Restricted
Stock Unit is not an employment or service contract, and nothing in your
Restricted Stock Unit shall be deemed to create in any way whatsoever any
obligation on your part to continue as a director of the Company or of the
Company to continue your directorship. In addition, nothing in your Restricted
Stock Unit shall obligate the Company or any of its subsidiaries, their
respective shareholders, the Board, officers or employees to continue any
relationship that you might have as a director, advisor or consultant for the
Company or subsidiary.

5.            WITHHOLDING OBLIGATIONS. You may satisfy any applicable tax
withholding obligation relating to the vesting of or the acquisition of Common
Stock under your Restricted Stock Unit by any of the following means (in
addition to the right of the Company or any of subsidiaries to withhold from any
compensation it paid to you) or by a combination of such means: (a) tendering a
cash payment; (b) authorizing the Company to withhold shares from the shares of
Common Stock otherwise deliverable to you as a result of the vesting of your
Restricted Stock Unit; or (c) delivering to the Company owned and unencumbered
shares of Common Stock that you have owned for at least six months prior to such
delivery.

6.            NOTICES. Any notices provided for you in your Restricted Stock
Unit or the Plan shall be given in writing and shall be deemed effectively given
upon receipt or, in the case of notices sent by the Company to you, if sent by
registered or certified mail and addressed to you at the last address you
provided to the Company.

7.            PLAN DOCUMENT CONTROLS. Your Restricted Stock Unit is subject to
all the provisions of the Plan, the provisions of which are hereby made a part
of your Restricted Stock Unit, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan. In the event of any conflict between the
provisions of your Restricted Stock Unit and those of the Plan, the provisions
of the Plan shall control.

8.            SECTION 409A. Your Restricted Stock Unit is intended to satisfy
the requirements of Section 409A of the Code, to the extent subject thereto, and
shall be interpreted and administered consistent with such intent. If any
provision of the Plan or the Award Agreement does not satisfy any such
requirement, or could otherwise cause you to recognize income under Section 409A
of the Code, such provision shall be modified to maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the requirements of Section 409A of the Code and, notwithstanding any provision
in the Plan or the Award Agreement to the contrary, the Committee shall have
broad authority to amend the Award Agreement, without your approval, to the
extent necessary or desirable to ensure that you are not subject to interest or
taxes under Section 409A of the Code.

 

 

4